Case: 12-10546    Date Filed: 01/15/2013   Page: 1 of 2

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-10546
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:11-cr-00325-RAL-EAJ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

ALAINA RIGGINS,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (January 15, 2013)

Before MARCUS, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Grady C. Irvin, appointed counsel for Alaina Riggins in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel=s
              Case: 12-10546     Date Filed: 01/15/2013   Page: 2 of 2

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel=s

motion to withdraw is GRANTED, and Riggins=s conviction and sentence are

AFFIRMED.




                                         2